Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent Paul Ira Nemoy is suspended from the practice of law for one year, with the suspension stayed after the first six months and respondent placed on probation subject to the following conditions: 1. Respondent shall implement and maintain a system for the handling of funds belonging to clients and third parties and the maintenance of records that conforms to the requirements of Rule 1.15 of the Illinois Rules of Professional Conduct and instructions provided to respondent by the Administrator, including: Trust Account Procedures Basic accounting records that must be maintained daily and accurately; Account Check Register — List sequentially all trust account deposits and trust account checks and maintain a current and accurate daily balance on the trust account. Account Receipts Journal — List chronologically all deposits into the trust account. Each deposit will list the date of the deposit, the source of the deposit, the client matter, the deposit number, and the amount of the deposit. Maintain a copy of each item deposited. Account Disbursement Journal — List chronologically all trust account disbursements, identify each disbursement with the date of the disbursement check, the trust account check number, the payee, the purpose of the disbursement, the client matter, and the amount of the disbursement check. Client Ledger Journal- — List chronologically for each client matter all receipts, disbursements, and remaining balances. Prepare a separate page for each client matter and list chronologically all receipts and disbursements and remaining balances for each client matter. Source documents which must be preserved for seven years: Bank Statements Deposit slips Cancelled checks — All trust account checks must have a named payee (no checks written to “cash”) and the memo portion of the check must contain a reference to a client matter. Time and billing records Copies of records from client files that are necessary for a full understanding of the lawyer’s financial transactions with the client: e.g., retainer and engagement agreements, settlement statements to clients showing the disbursement of the settlement proceeds, bills sent to clients and records of payments to other lawyers or nonemployees for services rendered. Reconciliations There must be a running balance maintained for all ledgers and account books. The balances in the client ledger journal must be reconciled each month with the balances in the trust receipts and disbursement journals, the account checkbook register, and the bank statements. Records of these reconciliations must be maintained for seven years. 2. Respondent shall notify the Administrator within 14 days of any change of address. 3. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct. 4. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation. 5. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated. Suspension effective December 13, 2005. Respondent Paul Ira Nemoy shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.